Name: Commission Directive 2008/127/EC of 18 December 2008 amending Council Directive 91/414/EEC to include several active substances (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural activity;  economic geography;  health;  means of agricultural production;  marketing;  environmental policy
 Date Published: 2008-12-20

 20.12.2008 EN Official Journal of the European Union L 344/89 COMMISSION DIRECTIVE 2008/127/EC of 18 December 2008 amending Council Directive 91/414/EEC to include several active substances (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Regulations (EC) No 1112/2002 (2) and (EC) No 2229/2004 (3) lay down the detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC and establish a list of active substances to be assessed, with a view to their possible inclusion in Annex I to Directive 91/414/EEC. That list includes the active substances listed in the Annex to this Directive. (2) By Regulation (EC) No 1095/2007 (4) a new Article 24b was inserted into Regulation (EC) No 2229/2004 to allow active substances for which there are clear indications that it may be expected that they do not have any harmful effects on human or animal health or on groundwater or any unacceptable influence on the environment, to be included in Annex I to Directive 91/414/EEC without detailed scientific advice from the European Food Safety Authority (EFSA) having been sought. (3) For the active substances listed in the Annex to this Directive the Commission examined in accordance with Article 24a of Regulation (EC) No 2229/2004 the effects on human, animal health, groundwater and the environment for a range of uses proposed by the notifiers, with the conclusion that those active substances satisfy the requirements of Article 24b of Regulation (EC) No 2229/2004. (4) In accordance with Article 25(1) of Regulation (EC) No 2229/2004 the Commission has submitted draft review reports for the active substances listed in the Annex to this Directive to the Standing Committee on the Food Chain and Animal Health, for examination. Those reports have been reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health and finalised on 28 October 2008 in the format of the Commission review reports. In accordance with Article 25a of Regulation (EC) No 2229/2004 the Commission is to request the EFSA to deliver its view on the draft review reports by 31 December 2010 at the latest. (5) It has appeared from the various examinations made that plant protection products containing the active substances listed in the Annex to this Directive may be expected to satisfy, in general, the requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC, in particular with regard to the uses which have been examined and detailed in the Commission review report. It is therefore appropriate to include in Annex I to that Directive the active substances listed in the Annex to this Directive, in order to ensure that in all Member States the authorisations of plant protection products containing this active substance can be granted in accordance with the provisions of that Directive. (6) A reasonable period should be allowed to elapse before an active substance is included in Annex I in order to permit Member States and the interested parties to prepare themselves to meet the new requirements which will result from the inclusion. (7) Without prejudice to the obligations defined by Directive 91/414/EEC as a consequence of including an active substance in Annex I, Member States should be allowed a period of six months after inclusion to review existing authorisations of plant protection products containing the active substances listed in the Annex to ensure that the requirements laid down by Directive 91/414/EEC, in particular in its Article 13 and the relevant conditions set out in Annex I, are satisfied. Member States should vary, replace or withdraw, as appropriate, existing authorisations, in accordance with the provisions of Directive 91/414/EEC. By derogation from the above deadline, a longer period should be provided for the submission and assessment of the complete Annex III dossier of each plant protection product for each intended use in accordance with the uniform principles laid down in Directive 91/414/EEC. (8) The experience gained from previous inclusions in Annex I to Directive 91/414/EEC of active substances assessed in the framework of Regulation (EEC) No 3600/92 has shown that difficulties can arise in interpreting the duties of holders of existing authorisations in relation to access to data. In order to avoid further difficulties it therefore appears necessary to clarify the duties of the Member States, especially the duty to verify that the holder of an authorisation demonstrates access to a dossier satisfying the requirements of Annex II to that Directive. However, this clarification does not impose any new obligations on Member States or holders of authorisations compared to the directives that have been adopted until now amending Annex I. (9) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (10) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 28 February 2010 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 March 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 1. Member States shall in accordance with Directive 91/414/EEC, where necessary, amend or withdraw existing authorisations for plant protection products containing the active substances listed in the Annex as active substances by 28 February 2010. By that date they shall in particular verify that the conditions in Annex I to that Directive relating to the active substances listed in the Annex are met, with the exception of those identified in part B of the entry concerning that active substance, and that the holders of the authorisations have, or have access to, dossiers satisfying the requirements of Annex II to that Directive in accordance with the conditions of Article 13 of that Directive. 2. By way of derogation from paragraph 1, for each authorised plant protection product containing one of the active substances listed in the Annex as either the only active substance or as one of several active substances all of which were listed in Annex I to Directive 91/414/EEC by 31 August 2009 at the latest, Member States shall re-evaluate the product in accordance with the uniform principles provided for in Annex VI to Directive 91/414/EEC, on the basis of a dossier satisfying the requirements of Annex III to that Directive and taking into account part B of the entry in Annex I to that Directive concerning the active substances listed in the Annex. On the basis of that evaluation, they shall determine whether the product satisfies the conditions set out in Article 4(1)(b), (c), (d) and (e) of Directive 91/414/EEC. Following that determination Member States shall: (a) in the case of a product containing one of the active substances listed in the Annex as the only active substance, where necessary, amend or withdraw the authorisation by 31 August 2015 at the latest; or (b) in the case of a product containing one of the active substances listed in the Annex as one of several active substances, where necessary, amend or withdraw the authorisation by 31 August 2015 or by the date fixed for such an amendment or withdrawal in the respective Directive or Directives which added the relevant substance or substances to Annex I to Directive 91/414/EEC, whichever is the latest. Article 4 This Directive shall enter into force on 1 September 2009. Article 5 This Directive is addressed to the Member States. Done at Brussels, 18 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 168, 27.6.2002, p. 14. (3) OJ L 379, 24.12.2004, p. 13. (4) OJ L 246, 21.9.2007, p. 19. ANNEX The following entry shall be added at the end of the table in Annex I to Directive 91/414/EC: No Common Name, Identification Numbers IUPAC Name Purity (1) Entry into force Expiration of inclusion Specific provisions 224 Acetic acid CAS No: 64-19-7 CIPAC No: not allocated Acetic acid  ¥ 980 g/kg 1 September 2009 31 August 2019 PART A Only uses as herbicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on acetic acid (SANCO/2602/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 225 Aluminium ammonium sulphate CAS No: 7784-26-1 CIPAC No: not allocated Aluminium ammonium sulphate  ¥ 960 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on aluminium ammonium sulphate (SANCO/2985/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 226 Aluminium silicate CAS No: 1332-58-7 CIPAC No: not allocated Not available Chemical name: Kaolin  ¥ 999,8 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on aluminium silicate (SANCO/2603/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 227 Ammonium acetate CAS No: 631-61-8 CIPAC No: not allocated Ammonium acetate  ¥ 970 g/kg Relevant impurity: Heavy metals as Pb maximum 10 ppm 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on ammonium acetate (SANCO/2986/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 228 Blood meal CAS No: not allocated CIPAC No: not allocated Not available  ¥ 990 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. Blood meal must be in compliance with Regulation (EC) No 1774/2002. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on blood meal (SANCO/2604/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 229 Calcium carbide CAS No: 75-20-7 CIPAC No: not allocated Calcium carbide Calcium acetylide  ¥ 765 g/kg Containing 0,08-0,52 g/kg Calcium Phosphide 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on calcium carbide (SANCO/2605/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 230 Calcium carbonate CAS No: 471-34-1 CIPAC No: not allocated Calcium carbonate  ¥ 995 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on calcium carbonate (SANCO/2606/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 231 Carbon dioxide CAS No: 124-38-9 Carbon dioxide  ¥ 99,9 % 1 September 2009 31 August 2019 PART A Only uses as fumigant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on carbon dioxide (SANCO/2987/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 232 Denathonium benzoate CAS No: 3734-33-6 CIPAC No: not allocated Benzyldiethyl[[2,6-xylylcarbamoyl]methyl]ammonium benzoate  ¥ 995 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on denathonium benzoate (SANCO/2607/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 233 Ethylene CAS No: 74-85-1 CIPAC No: not allocated Ethene  ¥ 99 % 1 September 2009 31 August 2019 PART A Only uses as plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on ethylene (SANCO/2608/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 234 Extract from tea tree CAS No: Tee Tree Oil 68647-73-4 Main components: terpinen-4-ol 562-74-3 Ã ³-terpinene 99-85-4 Ã ±-terpinene 99-86-5 1,8-cineol 470-82-6 CIPAC No: not allocated Tee Tree Oil is a complex mixture of chemical substances. Main components: terpinen-4-ol  ¥ 300 g/kg Ã ³-terpinene  ¥ 100 g/kg Ã ±-terpinene  ¥ 50 g/kg 1,8-cineol trace 1 September 2009 31 August 2019 PART A Only uses as fungicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on extract from tea tree (SANCO/2609/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 235 Fat destilation residues CAS No: not allocated CIPAC No: not allocated Not available  ¥ 40 % of cleaved fatty acids Relevant impurity: Ni maximum 200 mg/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. Fat destilation residues of animal origin must be in compliance with Regulation (EC) No 1774/2002. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on fat destilation residues (SANCO/2610/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 236 Fatty acids C7 to C20 CAS No: 112-05-0 (Pelargonic Acid) 67701-09-1 (Fatty acids C7-C18 and C18 unsaturated potassium salts) 124-07-2 (Caprylic Acid) 334-48-5 (Capric Acid) 143-07-7 (Lauric Acid) 112-80-1 (Oleic Acid) 85566-26-3 (Fatty acids C8-C10 Me esters) 111-11-5 (Methyl octanoate) 110-42-9 (Methyl decanoate) CIPAC No: not allocated Nonanoic acid Caprylic Acid, Pelargonic Acid, Capric Acid, Lauric Acid, Oleic Acid (ISO in each case) Octanoic Acid, Nonanoic Acid, Decanoic Acid, Dodecanoic Acid, cis-9-Octadecenoic Acid (IUPAC in each case) Fatty acids, C7-C10, Me esters  ¥ 889 g/kg (Pelargonic Acid)  ¥ 838 g/kg fatty acids  ¥ 99 % fatty acid methyl esters 1 September 2009 31 August 2019 PART A Only uses as insecticide, acaricide, and herbicide and plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on fatty acids (SANCO/2610/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 237 Garlic extract CAS No: 8008-99-9 CIPAC No: not allocated Food grade garlic juice concentrate  ¥ 99,9 % 1 September 2009 31 August 2019 PART A Only uses as repellent, insecticide and nematicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on garlic extract (SANCO/2612/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 238 Gibberellic acid CAS No: 77-06-5 CIPAC No: 307 (3S,3aS,4S,4aS,7S,9aR,9bR,12S)-7,12-dihydroxy-3-methyl-6-methylene-2-oxoperhydro-4a,7-methano-9b,3-propenol(1,2-b)furan-4-carboxylic acid Alt: (3S,3aR,4S,4aS,6S,8aR,8bR,11S)-6,11-dihydroxy-3-methyl-12-methylene-2-oxo-4a,6-methano-3,8b-prop-lenoperhydroindenol (1,2-b) furan-4-carboxylic acid  ¥ 850 g/kg 1 September 2009 31 August 2019 PART A Only uses as plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on gibberellic acid (SANCO/2613/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 239 Gibberellins CAS No: GA4: 468-44-0 GA7: 510-75-8 GA4A7 mixture: 8030-53-3 CIPAC No: not allocated GA4: (3S,3aR,4S,4aR,7R,9aR,9bR,12S)-12-hydroxy-3-methyl-6-methylene-2-oxoperhydro-4a,7-methano-3,9b-propanoazuleno[1,2-b]furan-4-carboxylic acid GA7: (3S,3aR,4S,4aR,7R,9aR,9bR,12S)-12-hydroxy-3-methyl-6-methylene-2-oxoperhydro-4a,7-methano-9b,3-propenoazuleno[1,2-b]furan-4-carboxylic acid Review report (SANCO/2614/2008). 1 September 2009 31 August 2019 PART A Only uses as plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on gibberellins (SANCO/2614/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 240 Hydrolised proteins Beet molasses urea hydrolysate Collagen protein hydrolysate CAS No: not allocated CIPAC No: not allocated Not available Beet molasses urea hydrolysate: minimum Crude Protein Equivalent: 360 g/kg (36 % w/w) Collagen protein hydrolysate: organic nitrogen content > 240 g/kg 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. Hydrolised proteins of animal origin must be in compliance with Regulation (EC) No 1774/2002 PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on hydrolised proteins (SANCO/2615/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 241 Iron sulphate Iron(II)sulphate anhydrous: CAS No: 7720-78-7 Iron(II)sulphate monohydrate: CAS No: 17375-41-6 Iron(II)sulphate heptahydrate: CAS No: 7782-63-0 CIPAC No: not allocated Iron (II) sulfate Iron(II)sulphate anhydrous  ¥ 367,5 g/kg Iron(II)sulphate monohydrate  ¥ 300 g/kg Iron(II)sulphate heptahydrate  ¥ 180 g/kg 1 September 2009 31 August 2019 PART A Only uses as herbicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on iron sulphate (SANCO/2616/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 242 Kieselgur (Diatomaceous earth) CAS No: 61790-53-2 CIPAC No: 647 Kieselgur (diatomaceous earth) 920 ± 20 g SiO2/kg DE Maximum 0,1 % of particles of Crystalline Silica (with diameter below 50 um.) 1 September 2009 31 August 2019 PART A Only uses as insecticide and acaricide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on kieselgur (SANCO/2617/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 243 Limestone CAS No: 1317-65-3 CIPAC No: not allocated not available  ¥ 980 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on limestone (SANCO/2618/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 244 Methyl nonyl ketone CAS No: 112-12-9 CIPAC No: not allocated Undecan-2-one  ¥ 975g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on methylnonyl ketone (SANCO/2619/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 245 Pepper CAS No: not allocated CIPAC No: not allocated Black pepper  Piper nigrum It is a complex mixture of chemical substances, the component piperine as marker should be minimum 4 % 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on pepper (SANCO/2620/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 246 Plant oils/citronella oil CAS No: 8000-29-1 CIPAC No: not allocated Citronella Oil is a complex mixture of chemical substances. The main components are: Citronellal (3,7-dimethyl-6-octenal). Geraniol ((E)-3,7-dimethyl-2,6-octadien-1-ol). Citronellol (3,7-dimethyl-6-octan-2-ol). Geranyl acetate (3,7-dimethyl-6-octen-1yl acetate). Relevant impurities methyl eugenol and methyl-isoeugenol maximum 0,1 %. 1 September 2009 31 August 2019 PART A Only uses as herbicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on citronella oil (SANCO/2621/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 247 Plant oils/clove oil CAS No: 94961-50-2 (clove oil) 97-53-0 (Eugenol  main component) CIPAC No: not allocated Clove Oil is a complex mixture of chemical substances. The main component is eugenol.  ¥ 800 g/kg 1 September 2009 31 August 2019 PART A Only uses as fungicide and bactericide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on clove oil (SANCO/2622/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 248 Plant oils/rape seed oil CAS No: 8002-13-9 CIPAC No: not allocated Rape seed oil Rape seed oil is a complex mixture of fatty acids 1 September 2009 31 August 2019 PART A Only uses as insecticide and acaricide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on rape seed oil (SANCO/2623/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 249 Plant oils/spear mint oil CAS No: 8008-79-5 CIPAC No: not allocated Spearmint oil  ¥ 550 g/kg as L-Carvone 1 September 2009 31 August 2019 PART A Only uses as plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on spearmint oil (SANCO/2624/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 250 Potassium hydrogen carbonate CAS No: 298-14-6 CIPAC No: not allocated Potassium hydrogen carbonate  ¥ 99,5 % 1 September 2009 31 August 2019 PART A Only uses as fungicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on potassium hydrogen carbonate (SANCO/2625/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 251 Putrescin (1,4-Diaminobutane) CAS No: 110-60-1 CIPAC No: not allocated Butane-1,4-diamine  ¥ 990 g/kg 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on putrescin (SANCO/2626/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 252 Pyrethrins CAS No: (A) and (B): Pyrethrins: 8003-34-7 Extract A: extractives of Chrysanthemum cinerariaefolium: 89997-63-7 pyrethrin 1: CAS 121-21-1 pyrethrin 2: CAS 121-29-9 cinerin 1: CAS 25402-06-6 cinerin 2: CAS 121-20-0 jasmolin 1: CAS 4466-14-2 jasmolin 2: CAS 1172-63-0 Extract B: pyrethrin 1: CAS 121-21-1 pyrethrin 2: CAS 121-29-9 cinerin 1: CAS 25402-06-6 cinerin 2: CAS 121-20-0 jasmolin 1: CAS 4466-14-2 jasmolin 2: CAS 1172-63-0 CIPAC No 32 Pyrethrins are a complex mixture of chemical substances. Extract A:  ¥ 500 g/kg Pyrethrins Extract B:  ¥ 480 g/kg Pyrethrins 1 September 2009 31 August 2019 PART A Only uses as insecticide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on pyrethrins (SANCO/2627/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 253 Quartz sand CAS No: 14808-60-7 CIPAC No: not allocated Quarz, Quartz, Siliciumdioxid, Silica, Silicon dioxide, SiO2  ¥ 915 g/kg Maximum 0,1 % of particles of Crystalline Silica (with diameter below 50 um.) 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on quartz sand (SANCO/2628/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 254 Repellents by smell of animal or plant origin/fish oil CAS No: 100085-40-3 CIPAC No: not allocated Fish Oil  ¥ 99 % 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. Fish oil must be in compliance with Regulation (EC) No 1774/2002 PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on fish oil (SANCO/2629/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 255 Repellents by smell of animal or plant origin/sheep fat CAS No: 98999-15-6 CIPAC No: not allocated Sheep Fat Pure sheep fat containing a maximum of 0,18 % w/w/water. 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. Sheep fat must be in compliance with Regulation (EC) No 1774/2002 PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on sheep fat (SANCO/2630/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 256 Repellents by smell of animal or plant origin/tall oil crude CAS No: 8002-26-4 CIPAC No: not allocated Tall Oil Crude Tall oil crude is a complex mixture of tall rosin and fatty acids 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on tall oil crude (SANCO/2631/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 257 Repellents by smell of animal or plant origin/tall oil pitch CAS No: 8016-81-7 CIPAC No: not allocated Tall Oil Pitch Complex mixture of esters of fatty acids, rosin and small amounts of dimers and trimers of resin acids and fatty acids. 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on tall oil pitch (SANCO/2632/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 258 Sea-algae extract (formerly sea algae extract and sea weeds) CAS No: not allocated CIPAC No: not allocated See algae extract See algae extract is a complex mixture. Main components as markers: mannitol, fucoidans and alginates. Review report SANCO/2634/2008 1 September 2009 31 August 2019 PART A Only uses as plant growth regulator may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on sea algae extract (SANCO/2634/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 259 Sodium aluminium silicate CAS No: 1344-00-9 CIPAC No: not allocated Sodium aluminium silicate: Nax[(AlO2)x(SiO2)y] Ã  zH2O 1 000 g/kg 1 September 2009 31 August 2019 PART A Only uses as repellent may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on sodium aluminium silicate (SANCO/2635/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 260 Sodium Hypochlorite CAS No: 7681-52-9 CIPAC No: not allocated Sodium Hypochlorite 10 % (w/w) expressed as chlorine 1 September 2009 31 August 2019 PART A Only uses as disinfectant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on sodium hypochlorite (SANCO/2988/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 261 Straight Chain Lepidopteran Pheromones Acetate group: Review report (SANCO/2633/2008) 1 September 2009 31 August 2019 PART A Only uses as attractants may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on straight chain lepidopteran pheromones (SANCO/2633/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. (E)-5-decen-1-yl acetate CAS No: 38421-90-8 CIPAC No: not allocated (E)-5-decen-1-yl acetate (E)-8-dodecen-1-yl acetate CAS No: 38363-29-0 CIPAC No: not allocated (E)-8-dodecen-1-yl acetate (E/Z)-8-dodecen-1-yl acetate CAS No: not available CIPAC No: not avaiable (E/Z)-8-dodecen-1-yl acetate as individual isomers (Z)-8-dodecen-1-yl acetate CAS No: 28079-04-1 CIPAC No: not allocated (Z)-8-dodecen-1-yl acetate (Z)-9-dodecen-1-yl acetate CAS No: 16974-11-1 CIPAC No: 422 (Z)-9-dodecen-1-yl acetate (E,Z)-7,9-dodecadien-1-yl acetate CAS No: 54364-62-4 CIPAC No: not allocated (E,Z)-7,9-dodecadien-1-yl acetate (E)-11-tetradecen-1-yl acetate CAS No: 33189-72-9 CIPAC No: not allocated (E)-11-tetradecen-1-yl acetate (Z)-9-tetradecen-1-yl acetate CAS No: 16725-53-4 CIPAC No: not allocated (Z)-9-tetradecen-1-yl acetate (Z)-11-tetradecen-1-yl acetate CAS No: 20711-10-8 CIPAC No: not allocated (Z)-11-tetradecen-1-yl acetate (Z, E)-9, 12-tetradecadien-1-yl acetate CAS No: 31654-77-0 CIPAC No: not allocated (Z, E)-9, 12-tetradecadien-1-yl acetate Z-11-hexadecen-1-yl acetate CAS No: 34010-21-4 CIPAC No: not allocated Z-11-hexadecen-1-yl acetate (Z, E)-7, 11-hexadecadien-1-yl acetate CAS No: 51606-94-4 CIPAC No: not allocated Z, E)-7, 11-hexadecadien-1-yl acetate (E, Z)-2, 13-octadecadien-1-yl acetate. CAS No: 86252-65-5 CIPAC No: not allocated (E, Z)-2, 13-octadecadien-1-yl acetate. Alcohol group: Alcohol group: (E)-5-decen-1-ol CAS No: 56578-18-8 CIPAC No: not allocated (E)-5-decen-1-ol (Z)-8-dodecen-1-ol CAS No: 40642-40-8 CIPAC No: not allocated (Z)-8-dodecen-1-ol (E,E)-8,10-dodecadien-1-ol CAS No: 33956-49-9 CIPAC No: not allocated (E,E)-8,10-dodecadien-1-ol tetradecan-1-ol CAS No: 112-72-1 CIPAC No: not allocated tetradecan-1-ol (Z)-11-hexadecen-1-ol CAS No: 56683-54-6 CIPAC No: not allocated (Z)-11-hexadecen-1-ol Aldehyde group: Aldehyde group: (Z)-7-tetradecenal CAS No: 65128-96-3 CIPAC No: not allocated (Z)-7-tetradecenal (Z)-9-hexadecenal CAS No: 56219-04-6 CIPAC No: not allocated (Z)-9-hexadecenal (Z)-11-hexadecenal CAS No: 53939-28-9 CIPAC No: not allocated (Z)-11-hexadecenal (Z)-13-octadecenal CAS No: 58594-45-9 CIPAC No: not allocated (Z)-13-octadecenal Blends acetates: Blends acetates: i) (Z)-8-dodecen-1-yl acetate CAS No: 28079-04-1 CIPAC No: not allocated i) (Z)-8-dodecen-1-yl acetate and ii) Dodecyl acetate CAS No: 112-66-3 CIPAC No: not allocated; and ii) Dodecyl acetate; i) (Z)-9-dodecen-1-yl acetate CAS No: 16974-11-1 CIPAC No: 422 and i) (Z)-9-dodecen-1-yl acetate and ii) Dodecyl acetate CAS No: 112-66-3 CIPAC No: 422; ii) Dodecyl acetate; i) (E,Z)-7,9-dodecadien-1-yl acetate CAS No: 55774-32-8 CIPAC No: not allocated and i) (E,Z)-7,9-dodecadien-1-yl acetate, and ii) (E,E)-7,9-dodecadien-1-yl acetate CAS No: 54364-63-5 CIPAC No: not allocated; ii) (E,E)-7,9-dodecadien-1-yl acetate; i) (Z,Z)-7,11-hexadecadien-1-yl acetate and i) (Z,Z)-7,11-hexadecadien-1-yl acetate and ii) (Z,E)-7,11-hexadecadien-1-yl acetate CAS No: i) & ii) 53042-79-8 CAS No: i) 52207-99-5 CAS No: ii) 51606-94-4 CIPAC No: not allocated; ii) (Z,E)-7,11-hexadecadien-1-yl acetate; Blends aldehydes: Blends aldehydes: i) (Z)-9-hexadecenal CAS No: 56219-04-6 CIPAC No: not allocated and i) (Z)-9-hexadecenal and ii) (Z)-11-hexadecenal CAS No: 53939-28-9 CIPAC: not allocated and ii) (Z)-11-hexadecenal and iii) (Z)-13-octadecenal CAS No: 58594-45-9 CIPAC No: not allocated; iii) (Z)-13-octadecenal; Blends mixtures: Blends mixtures: i) (E)-5-decen-1-yl acetate CAS No: 38421-90-8 CIPAC No: not allocated and i) (E)-5-decen-1-yl acetate and ii) (E)-5-decen-1-ol CAS No: 56578-18-8 CIPAC No: not allocated; ii) (E)-5-decen-1-ol; i) (E/Z)-8-dodecen-1-yl acetate CAS No: as individual isomers CIPAC No: not allocated; and i) (E/Z)-8-dodecen-1-yl acetate and i) (E)-8-dodecen-1-yl acetate CAS No: (E) 38363-29-0 CIPAC No: not allocated and i) (E)-8-dodecen-1-yl acetate and i) (Z)-8-dodecen-1-yl acetate CAS No: (Z) 28079-04-1 CIPAC No: not allocated and i) (Z)-8-dodecen-1-yl acetate and ii) (Z)-8-dodecen-1-ol CAS No: ii) 40642-40-8 CIPAC No: not allocated; ii) (Z)-8-dodecen-1-ol; i) (Z)-11-hexadecenal CAS No: 53939-28-9 CIPAC No: not allocated and i) (Z)-11-hexadecenal and ii) (Z)-11-hexadecen-1-yl acetate CAS No: 34010-21-4 CIPAC No: not allocated ii) (Z)-11-hexadecen-1-yl acetate 262 Trimethylamine hydrochloride CAS No: 593-81-7 CIPAC No: not allocated Trimethylamine hydrochloride  ¥ 988 g/kg 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on trimethylamine hydrochloride (SANCO/2636/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 263 Urea CAS No: 57-13-6 CIPAC No: 8352 Urea  ¥ 98 % w/w 1 September 2009 31 August 2019 PART A Only uses as attractant and fungicide may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on urea (SANCO/2637/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 264 Z-13-hexadecen-11-yn-1-yl acetate CAS No: 78617-58-0 CIPAC: not allocated Z-13-hexadecen-11-yn-1-yl acetate  ¥ 75 % 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on Z-13-hexadecen-11-yn-1-yl acetate (SANCO/2649/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. 265 Z,Z,Z,Z-7,13,16,19-docosatetraen-1-yl isobutyrate CAS No: 135459-81-3 CIPAC: not allocated Z,Z,Z,Z-7,13,16,19-docosatetraen-1-yl isobutyrate  ¥ 90 % 1 September 2009 31 August 2019 PART A Only uses as attractant may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on Z,Z,Z,Z-7,13,16,19-docosatetraen-1-yl isobutyrate (SANCO/2650/2008) and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health shall be taken into account. Conditions of use shall include, where appropriate, risk mitigation measures. (1) Further details on identity and specification of active substance are provided in the review report.